       Case 5:63-cv-00613-MHH Document 189 Filed 05/10/21 Page 1 of 4                     FILED
                                                                                 2021 May-10 PM 12:41
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


KEITH ELLISON, et al.,                    }
                                          }
                                          }
      Plaintiffs,                         }
                                          }
                                          }
UNITED STATES OF AMERICA,                 }
                                          }
                                          }
      Plaintiff-Intervenor,
                                          }
                                          }
v.                                            Case No.: 5:63-cv-00613-MHH
                                          }
                                          }
MADISON COUNTY BOARD OF }
EDUCATION,
                        }
                                          }
      Defendant.




                    MEMORANDUM OPINION AND ORDER

      Consistent with its obligations under the desegregation order that governs this

action, the Madison County Board of Education has asked the Court to approve

grade configuration and attendance zone changes at Owens Cross Roads Elementary


                                         1
       Case 5:63-cv-00613-MHH Document 189 Filed 05/10/21 Page 2 of 4




School and New Hope Elementary School. (Doc. 188). Neither the private plaintiffs

nor the United States opposes the Board’s motion regarding reconfiguration and

attendance zones. (Doc. 188, p. 7).

      The Court must examine the Board’s proposal to determine whether the

proposal will advance, or at least do no harm, to the goals of this public-school

desegregation case. See Green v. Cnty. Sch. Bd. of New Kent Cnty., Va., 391 U.S.

430, 436 (1968); Freeman v. Pitts, 503 U.S. 467, 489 (1992). The Board must

establish that the proposed grade reconfigurations neither perpetuates nor

reestablishes a dual school system. On the record before the Court, the Board has

met its burden.


      New Hope Elementary is a Pre-K through 6th grade elementary school with

classroom capacity for 668 students. (Doc. 184; Doc. 188-1, p. 1). Owens Cross

Roads Elementary is a Pre-K through 6th grade elementary school with a classroom

capacity of 429 students. (Doc. 188-1, p. 1). For the 2020–2021 school year, New

Hope Elementary had an initial enrollment of 493 students, and Owens Cross Roads

Elementary had an initial enrollment of 399 students. (Doc. 188-2, pp. 3–4). During

the second semester 2020–2021, enrollment at Owens Cross Roads Elementary

increased from 399 to 414 students, and enrollment at New Hope Elementary

increased from 493 to 504 students. (Doc. 188-3, p. 1).


                                        2
       Case 5:63-cv-00613-MHH Document 189 Filed 05/10/21 Page 3 of 4




      To reduce overcrowding at Owens Cross Roads Elementary School, the Board

wishes to adjust the grade configurations by moving the Owens Cross Roads 5th and

6th grades to New Hope Elementary School beginning in the 2021–2022 school

year. (Doc. 188, p. 2). Students from New Hope Elementary School and Owens

Cross Roads Elementary School currently come together in the 7th grade at New

Hope High School. (Doc. 188, p. 2). Because the Board wishes to adjust the grade

configurations in the New Hope attendance zone for reasons other than

desegregation, the Court does not evaluate the overall wisdom of the proposals but

instead considers only the constitutional ramifications of the proposed changes.


      The Board’s proposed grade changes to New Hope Elementary School and

Owens Cross Roads Elementary School will not impact the Board’s efforts to

comply with its desegregation obligations because the slight shifts in the racial

composition of the student bodies at the two elementary schools cancel each other

out. The student body of New Hope Elementary School currently is 3.57% Black

and 84.92% White, and the student body of Owens Cross Roads Elementary school

currently is 15.94% Black and 74.41% White. (Doc. 188, p. 4). If approved as

proposed, the student population at New Hope Elementary School would be 6.63%

Black and 82.26% White, and the population at Owens Cross Roads Elementary

School would be 13.97% Black and 76.19% White. (Doc. 188, p. 5). Thus, the

proposed grade reconfiguration will make the student body of New Hope

                                         3
       Case 5:63-cv-00613-MHH Document 189 Filed 05/10/21 Page 4 of 4




Elementary School minimally more diverse while minimally reducing the racial

diversity of the student body at Owens Cross Roads Elementary School. Although

the reconfiguration appears to do little to advance the goals of this action, the

reconfiguration does no harm.


      The Board has planned bus routes to accommodate the reconfiguration, and

students will be assigned to those routes on a non-discriminatory basis. The Board

has developed practical ways of communicating its reconfiguration proposal during

the COVID-19 pandemic. (Doc. 188, pp. 5-7).

      For the reasons discussed above, the Court grants the Madison County

Board’s Motion for Approval of Grade Configuration and Attendance Zone for New

Hope Area Schools. (Doc. 188). The Board may move the Owens Cross Roads

Elementary School 5th and 6th grade classes to New Hope Elementary School

beginning with the 2021–2022 school year.


      DONE and ORDERED this May 10, 2021.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        4
